The application is examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF CLAIM SET 1 
Parent Data16997628, filed 08/19/2020 Claims Priority from Provisional Application 62903472, filed 09/20/2019 
Claims 1-13 are examined.  

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
Given the 7 January 2019 Patent Eligibility Guidance (PEG), the claims set forth Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)





Exemplary Claim 1

1. A [ computer ] controlled method for providing an offer to a patient through an EHR system:
[Wingdings font/0xA2] providing a signal from an EHR system representing a status of care of a patient with a record in the EHR system
[Wingdings font/0xA2] providing a signal from an EHR system representing an assignment of a treatment related product to the patient
[Wingdings font/0xA2] providing an information return signal to the EHR system
[Wingdings font/0xA2] providing one or more databases with product information
[Wingdings font/0xA2] providing a return signal to the EHR system to which information can be sent to the patient's record in the EHR system
[Wingdings font/0xA2] monitoring the status signal to identify when the patient is undergoing treatment or care
[Wingdings font/0xA2] monitoring the assignment signal for the assignment of the product to the patient
[Wingdings font/0xA2] consulting the one or more databases with product information to determine if the product is subject to an offer
[Wingdings font/0xA2] returning the offer, if one is found, through the return signal to the patient's record in the EHR system
[Wingdings font/0xA2] providing the offer to the patient
[Generic element]
+
Certain Methods Of Organizing Human Behavior 

				
Alice
clearinghouse
computer implemented
Bilski
hedge
computer implemented
Ultramercial
Advertising on Internet
computer implemented
Here
marketing, provide offer to patient
computer implemented


Patient status & treatment are used for targeted marketing, to look up an offer followed by extra-solution activity, send offer to patient. This case has everything to do with economics and nothing to do with patients. Patient, patient status, treatment are data labels - nothing more. Patient is a demander with a demand status associated with supply status (treatment) and those statuses can be used to look up an offer, and send demander the offer. In sum, demanders wish to optimize their utility and supplier and demander will ultimately meet at a market clearing price. 
It could be done without a computer, with pencil paper, by a human.
Claims 1 13 are similar.
The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor, database. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 2016).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
The dependent claims:
Claim 2 3 is the idea with new data label; patient label depends on treatment.
Claim 4 is the idea
Claim 5-8 extra-solution activity
Clam 9 is the idea
Claim 10 is the idea implemented with generic element
Claim 11 is the idea implemented with generic element to simply data (reduce complexity)
Claim 12 is the idea while labeling data so one can refer to it later

SAP America (CAFC): 
“We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is NOT ENOUGH for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct” from demonstrating novelty or nonobviousness. 

Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor, database. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 2016).  
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Well-understood routine and conventional 

Data exchanger
US 20100228561
US 8321192 
US 20130117041
US 20140006109
US 20110251932
US 8412598 

Integration engine
US 20120158460
US 20020066033
US 20110161110 
US 20150213204
US 20150356250

Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem, not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 

            		                        CLAIM REJECTIONS - 35 USC § 112, b
The following is a quotation of 35 U.S.C. 112, b:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8, 18 (and dependents) : rejected under 35 U.S.C. 112 (b), as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8, 18 - no antecedent for patient pay amount.  


Claim Rejection 35 USC 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Entire reference is cited, with incorporated references
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims anticipated under 35 U.S.C. 102 over Fotch US 20190252049
CLAIM 1 5-10 13


CLAIM 1 13
1. A computer controlled method for providing an offer to a patient through an EHR system:
[Wingdings font/0xA2] providing a signal from an EHR system representing a status of care of a patient with a record in the EHR system
Fotch at least ¶ 17-20 25 27-28 80
[Wingdings font/0xA2] providing a signal from an EHR system representing an assignment of a treatment related product to the patient
Fotch at least ¶ 17-20 25 27-28 80 82
[Wingdings font/0xA2] providing an information return signal to the EHR system
Fotch at least ¶ 20 25 27
[Wingdings font/0xA2] providing one or more databases with product information
Fotch at least ¶ 22-23 25 28 29 80 83 88
[Wingdings font/0xA2] providing a return signal to the EHR system to which information can be sent to the patient's record in the EHR system
Fotch at least ¶ 24
[Wingdings font/0xA2] monitoring the status signal to identify when the patient is undergoing treatment or care
Fotch at least ¶ 27-29
[Wingdings font/0xA2] monitoring the assignment signal for the assignment of the product to the patient
Fotch at least ¶ 27-29 88 177
[Wingdings font/0xA2] consulting the one or more databases with product information to determine if the product is subject to an offer
Fotch at least Fig 2, 4-9, ¶ 11 46-47 88 (brand or generic)
[Wingdings font/0xA2] returning the offer, if one is found, through the return signal to the patient's record in the EHR system
Fotch at least Fig 2, 4-9, ¶ 11 46-47
[Wingdings font/0xA2] providing the offer to the patient 
Fotch at least ¶ 46 47 93

CLAIM 55. The invention of claim 1 where the
[Wingdings font/0xA2] offer can be visually viewed by the patient Fotch at least ¶ 31

CLAIM 66. The invention of claim 5 where the
[Wingdings font/0xA2] offer is rendered as a document attached to the patients record in the EHR system 
Fotch Fig 1 ¶ 12 46
CLAIM 77. The invention of claim 5 where the
[Wingdings font/0xA2] offer is rendered as a document that is printed for the patient Fotch ¶ 16 20 42 46 47 74
CLAIM 8
8. The invention of claim 1 where the
[Wingdings font/0xA2] offer is rebate, discount, or other monetary incentive associated with the product Fotch at least ¶ 46 47 93 81
CLAIM 9
9. The invention of claim 1 where
[Wingdings font/0xA2] if the databases find multiple offers the offers are compared to determine the most valuable monetary offer Fotch Fig 4-9
CLAIM 10
10. The invention of claim 1 further comprising the step of
[Wingdings font/0xA2] processing the signals through an integration engine Fotch Fig 3, Fig 4 integration 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Entire reference is cited, with incorporated references
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims rejected under 35 U.S.C. 103 over Fotch in view of Huber US 20020049615
CLAIM 2-4


CLAIM 2
NOT EXPLICIT in Fotch2. The invention of claim 1 further comprising the step of
[Wingdings font/0xA2] adding the patient to an active patient list if patient is undergoing treatment or care Huber US 20020049615 ¶ 132 155

It would have been obvious to combine Fotch and Huber, both in patient care. When a work is available (Fotch), in the same or a different field, design incentives and other market forces can prompt variations of it (based on patient status) either in the same field or a different one. KSR v Teleflex slip opinion p4 middle (50 US 398, 2007) 

CLAIM 3
NOT EXPLICIT in Fotch3. The invention of claim 1 where the
[Wingdings font/0xA2] status signal is interpreted to eliminate the patient if the status signal represents the end of the patient's care 
It would have been obvious to combine Fotch and Huber, both in patient care. When a work is available (Fotch), in the same or a different field, design incentives and other market forces can prompt variations of it (based on patient status) either in the same field or a different one. KSR v Teleflex slip opinion p4 middle (50 US 398, 2007) 

CLAIM 4
NOT EXPLICIT in Fotch4. The invention of claim 2 further comprising the step of
[Wingdings font/0xA2] reviewing the assignment signal against the active patient list to determine if the assignment is for a new product or if for a previously assigned product Fotch Fig 1C, 2 pre-existing prescribed medication ¶ 11, 16-20
Fotch current medication ¶ 146 161 174 183
Fotch new Rx ¶ 96 108

Claims rejected under 35 U.S.C. 103 over Fotch in view of Paffel US 20150058627 
CLAIM 11


CLAIM 11
NOT EXPLICIT in Fotch11. The invention of claim 1 further comprising the step of
[Wingdings font/0xA2] processing the signals through a data exchange service to reduce the complexity of the signals Paffel US 20150058627 ¶ 37, Fig 7

Claims rejected under 35 U.S.C. 103 over Fotch in view of Novick US 20080065490
CLAIM 12


CLAIM 12
NOT EXPLICIT in Fotch12. The invention of claim 1 where the
[Wingdings font/0xA2] offer is given a unique identification number for use as a reference upon return Fotch ¶ 98 pharmacy benefit – cardholder ID
Fotch shows patient can redeem ¶ 46 93

Fotch doesn’t say unique but see 
at least Novick US 20080065490 ¶ 210

It would have been obvious to combine Fotch Novick. Fotch already discusses transactions, e.g. redemption ¶ 46 93, and Novick shows unique ID for coupon. Combining the two is simply combining known elements by known techniques for the predictable result of processing a coupon with such ID.

CONCLUSION
Pertinent prior art cited but not relied upon for offers for patients
 
US 8260716 medical data interface with rewards system

Unique identifier for a transaction e.g. involving coupon date to at least 
Bar code for US Pat 2,612,994 (filed 1951) by Woodland.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681